Dissenting Opinion by
Judge Mencer :
I respectfully dissent. I am not convinced that the record in this case supports a finding that the 14-tenant medical building allowed by the Zoning Hearing Board of Haverford Township, on property in an R-4 multi-family residential zone, was the minimum variance that will afford relief and will represent the least modification possible of the regulation at issue.
Certain questions immediately come to mind when one considers this matter. Could a different kind of use be established which would permit a smaller building and thus avoid the need for dimensional variances? If these offices were to be occupied by attorneys, a dentist, an engineer, or an accountant, could the building be .smaller in size? Even if we concede that only a medical office building could be built on the prop*192erty in question, should we uphold the grant of a variance because of economic factors?
The developer testified that he would have difficulty in marketing a smaller building and that “because, again, of the difficulty in occupying a building and renting a building like this, for example, we just felt this was a lot belter approach. ’ ’
Variances should be granted sparingly and not merely to maximize economic gain. See Levin v. Zoning Hearing Board of Radnor Township, 11 Pa. Commonwealth Ct. 452, 314 A.2d 579 (1974).